Citation Nr: 1810801	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from October 20, 2011 to September 27, 2017, for service-connected posttraumatic stress disorder with depressive disorder not otherwise specified (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities prior to September 27, 2017 (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, including service in the Republic of Vietnam from December 16, 1966 to December 16, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran testified at a Travel Board hearing before a now-retired Veterans Law Judge (VLJ). VA informed the Veteran that he had the option of requesting a new Board hearing. The Veteran's representative submitted correspondence advising the Board that the Veteran does not request a new Board hearing.

The Board remanded the Veteran's claim in July 2014 and January 2015. The Board denied the Veteran's claim in a June 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a May 2016 Joint Motion for Partial Vacatur and Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the June 2015 decision to the extent it denied entitlement to an increased initial disability rating in excess of 50 percent for PTSD for the period beginning October 20, 2011,and remanded the issue for readjudication.  The Court granted the JMR in a May 2016 Order.  The Board notes that the Court granted the parties request to not disturb the remainder of the decision of the Board, which awarded a 70 percent disability rating for the period prior to October 20, 2011.  In March 2017 the Board remanded the Veteran's increased rating claim for further development. The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).
During the pendency of appeal, the RO increased the rating for the Veteran's PTSD to 100 percent, effective September 27, 2017 (date of VA examination).  As such, the period after September 27, 2017 for an increased PTSD evaluation is not considered in the board's decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). The period on appeal regarding the Veteran's claim for an increase rating in excess of 50 percent evaluation, for PTSD is from October 20, 2011 to September 27, 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From October 20, 2011 to September 27, 2017, the Veteran's PTSD was shown to cause occupational and social impairment with deficiencies in most areas, but total social and occupational impairment has not been shown prior to September 27, 2017.


CONCLUSION OF LAW

From October 20, 2011 to September 27, 2017, the criteria for a 70 percent rating for PTSD were met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records,  private treatment records and Social Security Administration records (SSA)have been obtained.  Additionally, the Veteran testified before the Board. The transcript is associated with the claims file. The Veteran's Law Judge (VLJ) is retired, and the Veteran was offered the opportunity to testify before the Board at a new hearing. The Veteran, via his authorized representative declined the opportunity for a new hearing before the undersigned VLJ.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).
Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The Veteran was granted service connection for PTSD by a March 2010 rating decision and assigned an evaluation of 50 percent effective November 17, 2010 (the date the claim was received).  In a June 2015 Board decision the Veteran's PTSD evaluation was increased to 70 percent effective November 17, 2010 to October 20, 2011, an evaluation of 50 percent was assigned thereafter.  In a September 2017  rating decision, the Veteran's 50 percent PTSD evaluation was increased to a 100 percent evaluation effective September 27, 2017, the date of his VA examination. The Veteran disagreed with the 50 percent evaluation assigned from October  20, 2011 to September 7, 2017, and asserts that he is entitled to a higher rating.

The Board has reviewed the recommendations from the Court of Appeals for Veterans Claims (Court) and has concluded that a 70 percent rating is warranted for the Veteran's service-connected PTSD from October 20, 2011 to September 7, 2017.  However, at no time have the criteria for a 100 percent schedular rating been met prior to September 7, 2017.

In October 2016, the Veteran underwent a private psychological evaluation with Dr. John H. Smith. After reviewing the Veteran's service and medical records, and a telephonic clinical interview.  Dr. Smith reported that the Veteran's PTSD diagnosis  was chronic and severe and consistent with prior examinations in the Veteran's medical records.  Dr. Smith reported that the Veteran's symptoms affect his daily life and are characterized by very limited interactions with others, and almost continuous depression, marked irritability and anger.  Dr. Smith reported that the Veteran's judgement was poor and his thought processes are marked by paranoid stance towards others and incidence of angry confrontation could easily occur.  Dr. Smith reported that the Veteran has had failed relationships and had an inability to work.  Dr. Smith stated that his report and the treatment record support the fact that the Veteran has great difficulty dealing with ordinary stress, and an inability to establish and maintain close interpersonal relationships.  Dr. Smith opined that the Veteran's PTSD more likely than not met the criteria for a 100 percent rating since October 2011.

The findings of Dr. Smith that the Veteran's has severe and chronic PTSD with depressive disorder, difficulty dealing with ordinary stress, and is unable to establish and maintain close interpersonal relationships is consistent with the other evidence of record.  Dr. Smith explained the reasoning behind his findings and grounded his conclusions in the medical evidence of record.  However, severe and chronic PTSD does not necessarily equate to total occupational and social impairment or mandate the assignment of a 100 percent rating.  Rather, a 70 percent rating contemplates severe symptomatology, and the inability to establish and maintain close interpersonal relationships. In this case, the Board is satisfied that the Veteran's psychiatric symptomatology has caused occupational and social impairment with deficiencies in most areas throughout the course of his appeal, or at least prior to the assignment of a total rating in 2017.

However, Dr. Smith assertion that the Veteran has total occupational and social impairment, thus meeting the criteria for a 100 percent rating, appears to take his opinion out of the medical realm and into the adjudicator's space.  That is, it is the role of the Board to weigh the medical evidence and to ultimately determine what the appropriate rating is.  As such, Dr. Smith assertion is not found to establish entitlement to a 100 percent schedular rating.  

As noted above, a 100 percent schedular rating requires that total social and total occupational impairment be shown.  Moreover, it is not just the symptoms that are present, but rather it is how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Here, the Veteran's psychiatric symptomatology has clearly caused significant impairment, but it cannot be said that he experienced total social impairment between 2011 and 2017.  Admittedly, the Veteran reported that he does not have contact with his daughter because he does not like her husband and that he has limited contact with others.  However, a 70 percent rating contemplates the inability to establish and maintain effective relationships.  Moreover, the Veteran currently resides with his two sons and reported that he has one or two friends.  The Veteran also reported that he does attend some football games to see family members participate.  As such, it is clear that the Veteran is capable of some level of social interaction during the relevant period on appeal and therefore it cannot be said that he is totally socially impaired.

As such, it cannot be concluded that the Veteran's psychiatric disorder resulted in total occupational and social impairment prior to September 27, 2017.

Accordingly, an initial disability rating of 70 percent rating is granted from October 20, 2011 to September 27, 2017.






ORDER

An initial disability rating of 70 percent, but no higher, for PTSD from October 20, 2011 to September 27, 2017 is granted, subject to the provision governing the award of monetary benefits.


REMAND

The Veteran has had a combined rating of 100 percent since September 27, 2017. However, an October 2016 private medical statement asserted that the Veteran had been unable to secure and follow substantially gainful employment due to his service connected PTSD with depressive disorder since at least October 2011.

Pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009), a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, a remand is warranted in order to adjudicate the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the issue of TDIU prior to September 2017. If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


